Exhibit 10.2

 

EXCHANGE AND MUTUAL GENERAL RELEASE AGREEMENT

       

          This Exchange and Mutual General Release Agreement (the "Agreement")
is made by and between Naturewell, Incorporated, a Nevada corporation
("Creditor" or "NWNV"), and NatureWell, Incorporated, a Delaware corporation
("Debtor") with reference to the following facts:

       

RECITALS

       

A.

Debtor desires to restructure its existing debt and capital structure (the
"Restructuring"); and

B.

Creditor desires to accept Debtor's Series G Preferred Stock as payment in full
for amounts due to Creditor in order to facilitate the Restructuring (the
"Exchange").

       

          NOW THEREFORE, in consideration of the mutual promises and agreements
set forth herein, and other good valuable consideration, which is hereby
acknowledged by the parties, the parties hereby agree as follows:

       

1.

The Amount Due to Creditor

. As of the date of this Agreement Debtor owes to Creditor $7,859.10, which
represents all amounts due and payable to Creditor, for any reason, as of the
date of this Agreement (the "Amount Due").

2.

Representations and Warranties

. Creditor represents and warrants that: (i) as of the date of this Agreement,
it has not, either in whole or in part, previously assigned or transferred, in
any manner the Amount Due, or purported to have assigned or transferred in any
manner, any Claim (as defined in Section 5 below) or right set forth in this
Agreement and/or arising out of the Amount Due, (ii) the Amount Due represents
all monies, services and/or any other form of consideration owed to Creditor by
Debtor as of the date of this Agreement, (iii) Creditor is an "accredited
investor" (or a corporation or entity not formed for the purpose of investing in
Debtor) as such term is defined in Rule 501(a) of Regulation D promulgated under
the Securities Act of 1933, as amended, and (iv) Debtor has made available to
Creditor the opportunity to (A) ask questions of and receive answers from Debtor
concerning Debtor and the activities of Debtor, including but not limited to the
Restructuring, and (B) otherwise obtain any additional information, to the
extent that Debtor possesses such information and can lawfully provide such to
Creditor or could acquire it without unreasonable effort or expense.

3.

The Exchange

. The parties agree that Debtor shall issue to NWNV 15,720 shares of Series G
Preferred Stock in exchange for the full and final payment of the Amount Due.
Debtor agrees that it shall promptly deliver to NWNV the Series G Preferred
Stock certificate(s), provided however, any delay in making such delivery of
certificates shall not affect the finality of the Exchange or the extinguishment
of the Amount Due as of the date of this Agreement.

4.

Debtor Covenants

. If for any reason Debtor fails to deliver the Series G Preferred Stock
certificates within a reasonable period of time as required by this Agreement,
NWNV may seek injunctive relief in any court of competent jurisdiction, and
Debtor hereby waives any and all defenses to such action. Further, if NWNV is
required to take such action, Debtor shall reimburse NWNV for reasonable costs
and expenses associated with such action, including, but not limited to,
attorney fees.

5.

Release

. Both including and in addition to the extinguishment of the Amount Due as set
forth in Section 3, and in consideration of the mutual covenants and agreements
set forth herein, and except with respect to obligations arising under this
Agreement, the parties, on their own behalf and on behalf of their respective
predecessors, current or former successors-in-interest, assigns, transferees,
affiliates, representatives, partners, shareholders, officers, directors,
employees and agents (collectively "Affiliated Parties"), hereby fully and
forever release, remise and discharge each other and each of their Affiliated
Parties, and each of them of and from any and all liabilities, claims, demands,
actions, causes of action, rights, obligations, compensation, expenses,
contracts, agreements and debts, whether or not direct or indirect, contingent,
accrued, inchoate, liquidated or unliquidated, foreseen, or unforeseen, matured
or unmatured, or known or unknown (collectively "Claims") which the parties and
the Affiliated Parties has or may have against the others and their Affiliated
Parties from the beginning of time up to the date that this Release becomes
effective.

6.

Attorneys' Fees

. In the event any dispute arises under this Agreement or the documents or
instruments executed and delivered in connection with this Agreement, and the
parties hereto resort to litigation to resolve such dispute, the prevailing
party in any such litigation, in addition to all other remedies at law or in
equity, shall be entitled to an award of costs and fees from the other party,
which costs and fees shall include, without limitation, reasonable attorneys'
fees and legal costs.

7.

Choice of Law; Venue

. This Agreement will be construed and enforced in accordance with and governed
by the laws of the State of California and the federal law of the United States
without reference to principles of conflicts of law. The parties agree that, in
the event of any dispute arising out of this Agreement or the transactions
contemplated thereby, venue for such dispute shall be in the state or federal
courts located in either San Diego or Los Angeles, California (the party
initiating the action may choose either venue), and that each party hereto
waives any objection to such venue based on forum non conveniens.

8.

Severability

. Should any one or more of the provisions of this Agreement be determined to be
illegal or unenforceable, such provision(s) shall (i) be modified to the minimum
extent necessary to render it valid and enforceable, or (ii) if it cannot be so
modified, be deemed not to be a part of this Agreement and shall not affect the
validity or enforceability of the remaining provisions.

9.

Further Assurances

. Each party shall perform or cause to be performed any further acts and execute
and deliver any documents that may be reasonably necessary or advisable to carry
out the provisions of this Agreement.

10.

Entire Agreement

. This Agreement fully and completely expresses the entire agreement between the
parties hereto with respect to the subject matter hereof. There are no writings,
conversations, representations, warranties, or agreements, which the parties
intend to be a part hereof except as expressly set forth in this Agreement or to
be set forth in the instruments or other documents delivered or to be delivered
hereunder. This Agreement represents the entire agreement between the parties
hereto and supersedes any and all previous written or oral agreements or
discussions between the parties and any other person or legal entity concerning
the transactions contemplated herein.

11.

Counterparts/Facsimile Signatures

. This Agreement may be executed in one or more counterparts, each of which when
so signed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. In lieu of the original, a
facsimile transmission or copy of the original shall be as effective and
enforceable as the original.        

          IN WITNESS WHEREOF, the parties hereto have executed this Settlement
Agreement and Mutual General Release made effective as of the latest day and
year set forth below.

       

DEBTOR:


NatureWell, Incorporated
a Delaware Corporation      

By  /s/ James R. Arabia


          James R. Arabia, CEO

Dated  03/08/2013

       

CREDITOR:


NatureWell, Incorporated
a Nevada Corproation          

By:  /s/

Tina L. Cross
          Tina L. Cross
          Secretary and Director

Dated  03/08/2013

